1

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release _ _ 2 ._ _'

 

UNITED STATES DISTRICT CoURT
for the

Eastern Dlstrlct__of Califomia -*:_N@V ira 2m ig

cl_E\=iK U S. ols_rm T_c,oUF'¢T
EASTERN baer 'o' J ,11F0RNIA

 

   

 

 

 

UNITED sTATEs oF AMERICA, ) -___1___ _ 1 . 31 ~ -»_» ~ :j"- . 9_&1,1,1_16&1,',1 ~~‘""“""'“
v. ) . 1 l 5 l '5
._ ‘i ,_ ) ':. Case No. 1:18-MJ-00178-_EPG'-`1
PAMELA MACDONALD-FISHER, ) ` -
ORDER SETTING CONDITI__ONS OF RELEASE
IT IS ORDERED that the defendant’s release ls sub_]ect to these conditions ~' ’ ~‘ '~°-

(l) The defendant must not violate federal, state, or local la‘w while on release. ‘: ‘ 5

(2) The defendant must cooperate in tl_1§ collection of a DNA san_lple if it is authorlzed by 42 U. S. C. § l4l35a.
1}11‘1:1» 01 ‘~..
(3) The defendant must advise the court or the pretrial services office or supervising oftlcer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose. . .,
).1 .--:‘.f}»~zJi/J /`§§--i.i"'\)~i

The defendant ihu.§tapbear:at: U. s. DIsTRIcT coiJRT, 2500 TULARE sTREET, FREsNo, cALIFoRNIA

 

 

 

Place
COURTROOM6-(VIDEO APPEARANCE WITH SOUTH DAKOTA)". ./ " "` ,`
On “; -' . " - = ' ‘.r _NOVEMBER='S,2018»at1112:20.PACIFIC TIME
DaleandTime
~ ' "~' `i. 2{; 2`i`\.1'\.`li'.\'i'lli‘\."i`,:=.,.:'.\~.
If blank, defendant will be notit_l_ed of next appearance
~ ' "‘ l : :)1":1§ W\» nmu 11 i.- :» i‘-; =53 ii_.‘~`;.‘\`. 155 `§~`!~E `!'~_
(5) The defendant inust s_i__gn an Appearance and Compl__iance Bond, if ordered.
` 1 11 ri .. ,# '--‘_"? or ',11. 1131 ., ~.3"11§1?_‘¢ "~';®ti`;', 31 .1;.\,. t':z¢‘ =E.~z\_‘:;r 111 ‘.\:'1`§11'1':;_2, l ~
,<' 1 ,;,' = 1 .. . 111'11§‘1_-;";1'1'1\11’1‘;1`.--‘.\!. ~. 1-‘:- 1\“'1~.:1'{ 1111 11<:1"»"1; ;1 ; 1 §1=,€
1111 i’.fi.'- 1:;'2",.'; f"»f 1‘1" ii "l 1 :.»i.,`i`l" C.`(_`ii_?l`<`."l . 2500 135 .1‘ iii{_. 1 .l~;.=_`i. , 15'§:5;~‘;§$1`~~5~€;). \"§,1"-. ?,»i-l"‘§.`.-‘i-', '~3‘? '\
l l" `»/`\i‘(
// """ (a/l/
-: . ,_ )arm;r,;»\:.

)-rx<;;;¢§?;;'rz;z::r;? i§<'.u\r§_ 'j`-`:».`_:

Ao 1993 (Rev. 09/08- EDCA [Fresno]) Additionai Conditions of Release (General) ‘ Page - of - Pages

MACDONALD-FISHER, Pamela
Doc. No. 1:18-MJ-00178-EPG

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

lZl (6) The defendant is placed in the custody of:
Name of person or organization Laurie Lawrence

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

siGNED: QO/Wv JCW/\d/\G;“

CUSTODIAN
lZl (7) The defendant must:

lZl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

lZl (b) travel restricted to Eastem District of Califomia and District of South Dakota, for court-purposes only,
unless otherwise approved in advance by PSO;

lZl (c) report any contact With law enforcement to your PSO Within 24 hours;

lZl (d) participate in the substance abuse treatment program at WestCare inpatient facility and comply with the
rules and regulations of the program. You must remain in the inpatient facility until released by the
PSO; A responsible party approved by Pretrial Services, shall escort you to all required court hearings
and escort you back to the program upon completion of the hearing;

lZl (e) not possess, have in your resi_dence, or have access to a tirearm/ammunition, destructive device, or other

dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition currently under your control;

lZl (f) submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the PSO;

lZl (g) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a

prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any

prescribed medication(s). However, medical marijuana, prescribed and/or recommended may not be

used; _

lZl (h) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services
based upon your ability to pay, as determined by the PSO;

lZl (i) surrender your passport to the Clerk, United States District Court, and you must not apply for or obtain a
passport or other travel documents during the pendency of this case;

lZl (j) upon successful completion of WestCare you must reside at an address approved by Pretrial Services and

you must not change your residence or absent yourself from this residence for more than 24 hours without

the prior approval of the Pretrial Services Ofticer; `

lZl (k) no use or possess any identification, mail matter, access device or any identification-related material other
than in your own legal name;
lZl (l) not open any bank accounts, lines of credit, or credit card accounts, unless approved in advance by_ pretrial

services; and,

USMS SPECIAL INSTRUCTIONS:

lZl (m) have your release on bond delayed until November 8, 2018, at 10:00 a.m., at which time you will be
released by Fresno County Jail staff into the custody of WestCare staff for transportation directly to their
program. Upon your arrival at WestCare you must report telephonically to the Pretrial Services Agency.

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Perialties `/@ m\ \~// § page ¢ § of § Pag€S

ADVICE OF PENALTIES AND SANCTIONS
To THE DEFENDAer i>@( [{Y\-€/QQ W/)@l€/’:):f§}"Q-ffa-

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or inforrnant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more- you will be fined

not more than $250, 000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions

set forth above.

/ V Defendam ’s Signature

Directions to the United States Marshal

( Mhe defendant is ORDERED released after processing.

Date: /V?/?O//Q\ //7§ § y
/ `/ \-/ f ` Mcer's Signature
sTANLEV A. BOONE, U. S. Mcglsfrote Judge

Primed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

